Citation Nr: 0939460	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania 
and Butler Veterans Affairs Medical Center


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or upon housebound 
status.

2.  Entitlement to a home improvement and structural 
alterations grant pursuant to 38 U.S.C. § 1717 for a complete 
bathroom upgrade.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to 
September 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania and the Butler VA Medical Center (VAMC).  

In a November 2005 rating decision, the RO, in part, denied 
special monthly compensation (SMC) based on the need for 
regular aid and attendance or upon housebound status.  

In a January 2006 decision, the Home Improvement and 
Structural Alterations (HISA) Committee of the Butler VAMC 
approved the installation of grab bars but denied a complete 
bathroom upgrade.  In a February 2006 decision, the HISA 
Committee approved the widening of the bathroom door but 
continued to deny a complete bathroom upgrade.

The Veteran was scheduled for a Board hearing at the RO in 
August 2007; however, he did not report to that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

1.  The Veteran is so helpless as to be in need of regular 
aid and attendance of another person.

2.  Other than the installation of grab bars and the widening 
of the bathroom door, a complete bathroom upgrade is not 
necessary to provide access to essential lavatory and 
sanitary facilities.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an award of SMC based on the need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2008).

2.  The criteria for a HISA grant pursuant to 38 U.S.C. § 
1717 for a complete bathroom upgrade have not been met.  38 
U.S.C.A. § 1717 (West 2002); VHA Handbook 1173.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

Given the favorable disposition of the claim for SMC based on 
the need for regular aid and attendance, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

As regards the claim for a HISA grant pursuant to 38 U.S.C. § 
1717, there is no indication that Congress intended the VCAA 
to revise the unique, specific claim provisions of 38 U.S.C. 
Chapter 17.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Accordingly, VCAA notice is not required in this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  
Nevertheless, the VAMC provided the Veteran with notice of 
the statutes and VHA Handbook provisions that apply to his 
case in an August 2006 statement of the case.  

Special Monthly Compensation

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2008).  

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of a claimant to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability of a 
claimant to feed himself through the loss of coordination of 
the upper extremities or through extreme weakness; inability 
to tend to the wants of nature; or incapacity, physical or 
mental, that requires care and assistance on a regular basis 
to protect a claimant from the hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

After review, the Board finds that the Veteran's service-
connected narcolepsy with cataplexy renders him so helpless 
as to be in need of regular aid and attendance of another 
person.  There is evidence of record that shows that he 
requires assistance to bathe and shave himself, and the 
narcolepsy requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  The record also shows that such assistance has 
in fact been provided by his spouse.

Service connection is in effect for narcolepsy with cataplexy 
(rated as 80 percent) and status post right patellar fracture 
(rated as 10 percent).  The combined evaluation is 80 
percent, and a total disability rating based on individual 
unemployability has been awarded effective September 28, 
1999.

A September 2005 VA examination report reflects that the 
Veteran experiences at least 10 episodes of narcolepsy per 
day, several episodes of seizures per day, and trouble with 
balance at times, and has had a history of falls.  The 
Veteran stated that he is able to feed himself but that his 
wife assists him with bathing, showering, and shaving at 
times.  The examiner noted that the Veteran is unable to 
leave his home unless accompanied by his wife or another 
person and that he needs an attendant most of the time.  The 
examiner also noted that the Veteran is not hospitalized or 
bedridden and that corrected vision with glasses is 20/20.  
The examiner stated that the Veteran's wife apparently had to 
stop working so she could be with him because of his frequent 
episodes of narcolepsy.  The examiner observed that it 
appears that the Veteran has to be kept under continuous 
surveillance most of the day.

The record reflects that the Veteran has been provided a 
service dog due to his service-connected narcolepsy with 
cataplexy.

An August 2006 examination report for housebound status or 
permanent need for regular aid and attendance completed by a 
VA physician reflects complaints of narcolepsy, cataplexy, 
and falling asleep frequently.  The physician observed that 
the Veteran's posture and general appearance was normal but 
that he falls asleep sitting frequently.  The physician noted 
that the Veteran's wife helps with shaving due to a prior 
injury while shaving, that the Veteran has a history of 
falling asleep in the bath tub, that the Veteran has a 
history of cataplexy - 10 to 15 times per day, and that the 
Veteran has a history of dizziness and poor balance.  The 
physician indicated that the Veteran is not able to walk 
without the assistance of another person, noting that he 
always has an attendant or his service dog, and that he does 
not leave the house without an attendant.  The physician then 
stated that the Veteran needs aid and attendance for 
appointments and when his wife is away.

Given the above reports that the Veteran cannot bathe or 
shave unassisted at times, the Board finds that the record 
indicates an inability of the Veteran to keep himself 
ordinarily clean and presentable.  Given the assessments by 
VA physicians that the Veteran has to be kept under 
continuous surveillance most of the day and that the Veteran 
requires the aid and attendance of another person, the Board 
finds that the record reflects a mental incapacity that 
requires care and assistance on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  Further, the record indicates that he is 
receiving aid and assistance from his wife.  The Board 
acknowledges that the record does not reflect an inability to 
dress himself, a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which cannot be done 
without aid, an inability to feed himself through the loss of 
coordination of the upper extremities or through extreme 
weakness, or an inability to tend to the wants of nature; 
however, the Board observes that it is not required that all 
the disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the objective medical evidence of record 
demonstrates that his service-connected narcolepsy with 
cataplexy renders him so helpless as to be in need of regular 
aid and attendance of another person.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Because the grant of aid and attendance benefit is the 
greater SMC benefit than the housebound benefit, that aspect 
of the Veteran's claim for SMC at the housebound rate is 
moot.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. 
§ 1114(s).


Home Improvement and Structural Alterations

38 U.S.C.A. § 1710 authorizes VA to furnish medical services 
which VA determines to be needed to any veteran for a 
service-connected disability and to any veteran with a 
service-connected disability rated 50 percent or more.  38 
U.S.C.A. § 1710(a) (West 2002).
 
Home health services determined by VA to be necessary for 
effective and economical treatment of a disability may be 
furnished to any veteran to include home improvements and 
structural alterations as are necessary to assure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  38 U.S.C.A. § 
1717(a)(2) (West 2002).  For medical services and alterations 
completed for a service-connected disability, the cost of 
HISA may not exceed a $4100 lifetime benefit.  Id.

Veterans Health Administration (VHA) Handbook 1173.14 
outlines the procedures governing the administration of the 
HISA program.  In order to file a claim for HISA benefits, a 
veteran must submit a prescription from a VA or fee-basis 
physician for HISA modifications that identifies and provides 
a medical justification for the specific items requested 
(e.g., wheelchair ramp, widening of doorways, etc.).  VHA 
Handbook 1173.14, para. 12 (2008).  The veteran must also 
submit a completed and signed VA Form 10-0103, Veteran's 
Application for Assistance in Acquiring HISA.  Id.

HISA grants provide for medically necessary improvements 
and/or structural changes to the veteran's residence for the 
following purposes: (1) allowing entrance to, or exit from, 
the veteran's residence; (2) use of essential lavatory and 
sanitary facilities; (3) allowing accessibility to kitchen or 
bathroom sinks or counters; (4) improving entrance paths or 
driveways in immediate area of the home to facilitate access 
to the home by the veteran; and (5) improving plumbing or 
electrical systems made necessary due to installation of 
dialysis equipment in the home.  VHA Handbook 1173.14, para. 
3.

After review, the Board finds that a complete bathroom 
upgrade is not medically necessary.

Initially, the Board notes that, having established service 
connection for narcolepsy with cataplexy, rated at 80 
percent, the Veteran has met the basic eligibility criteria 
for benefits under 38 U.S.C.A. § 1717(a).  

The Veteran seeks a HISA grant pursuant to 38 U.S.C. § 1717 
for the remodeling of his bathroom, including the removal of 
all existing fixtures; moving all plumbing to coincide with 
the new placement of the tub and shower, sink, and toilet; 
removal of existing entry door and replacement with a larger 
36-inch door; installation of ADA compliant accessible tub 
and shower with grab bars; installation of an ADA compliant 
toilet with grab bars along both walls; and installation of 
an ADA compliant sink.

A February 2006 HISA application review form reflects a 
prosthetics review, a therapist review, and a physician 
review.  

A prosthetics service staff member noted that the Veteran is 
service-connected for narcolepsy, rated as 80 percent, and 
stated that there is no need for a bathroom remodel.  She 
stated that the Veteran is 27 years old and ambulatory with 
no reports of any gait abnormalities.  She noted that the 
Veteran has sleep attacks 20 to 30 times per day.  She then 
recommended approval only for grab bars and stated that there 
is no medical need for anything else.

The therapist stated that there is no reason why this Veteran 
requires a full remodeling of his bathroom for his present 
medical condition.  She stated that the alterations being 
requested will not change his present safety status and 
similar changes can be accomplished to increase safety with 
durable medical equipment.  She then stated that grab bars 
would increase safety.

The physician expressed agreement with the above assessments.

The record also reflects that a home visit of the Veteran's 
bathroom was conducted.  It was determined that there was 
adequate room to have the Veteran's service dog on his left 
side in the bathroom's present set-up, but that widening of 
the bathroom door would allow them easier access.

In light of the above, the HISA Committee of the Butler VAMC 
approved the installation of grab bars and the widening of 
the bathroom door but denied a complete bathroom upgrade.  

On his April 2006 notice of disagreement, the Veteran stated 
that he requires the constant attendance of his VA-prescribed 
service dog due to his service-connected disability and that 
his current bathroom is not handicap-accessible and needs to 
be changed to allow space for the service dog.

On his VA Form 9, the Veteran stated that widening the 
bathroom door would require the removal of the tub, moving of 
the electrical units by the door, and redoing of the 
flooring.

Given the opinions of the prosthetics service staff member, 
therapist, and physician that there is no medical need for a 
complete remodeling of the Veteran's bathroom, the Board 
finds that a complete bathroom upgrade is not necessary to 
provide access to essential lavatory and sanitary facilities.  
The Board acknowledges the Veteran's assertion that widening 
of the bathroom door would necessitate other work, including 
the moving of electrical units and resurfacing of the floor.  
It is again pointed out that pursuant to the January and 
February 2006 decisions, the HISA Committee approved a HISA 
grant for the widening of the bathroom door and the 
installation of grab bars.  The Veteran was advised in each 
letter to submit an estimate of the costs associated with the 
approved alterations from a contractor along with a diagram 
if he wanted to pursue either alteration.  

For all the foregoing reasons, a HISA grant pursuant to 38 
U.S.C. § 1717 for a complete bathroom upgrade must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the provisions 
governing the award of monetary benefits.

A home improvement and structural alterations grant pursuant 
to 38 U.S.C. § 1717 for a complete bathroom upgrade is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


